LAW L!BRARY

NO. 29942

IN THE SUPREME COURT OF THE STATE OF HAWAIT

BILL H. APANA, as Personal Representative of the Estate
of CORRINE APANA, Plaintiff-Appellant/Cross#Appellee,

VS.

TIG INSURANCE COMPANY, Defendant-Appellee/Cross-Appellant.

§§

CERTIFIED QUESTION FROM THE UNITED STATES QQ§
OF APPEALS FOR THE NINTH CIRCUIT 1 i

(ClV. NOS. 08-l5369 & 08-l5550)

  

WH"`?I,,,:£

ORDER OF DISMISSAL
C.J., Nakayama, Acoba, Duffy,

Recktenwald, JJ.)

99 =(H HV I.~ HdV U|UZ

(By: Moon,

Upon consideration of the “Stipulation for Dismissal

with Prejudice of All Claims Against All Parties,” submitted to

this court on March 3l, 20lO, and the “Motion for Extension of

Time to File Opening Brief and/or for Time to Obtain withdrawal

of Certified Question by Ninth Circuit,” also submitted to this

20lO, we accept the stipulation as a motion to

court on March 3l,

dismiss the above~captioned certified question case and, based on
(as

the dismissal of the underlying matter by the Ninth Circuit
evinced by Exhibit “D” attached to the motion for extension of

time),
IT IS HEREBY ORDERED that the above-captioned matter is
dismissed. '
DATED: Honol_ulu, Hawai‘i, April 7, 2010.
Joe P. Moss, for plaintiff- 57
appellant/cross appellee _ Lb\L9_r%W¢3Mjg.-
J. Patrick Gallagher, /}z_z/`“~"“7“¢”/N\l;;
W°Ii» c‘ 

/)o»\,m $. /Z¢¢,am»¢»(o/

defendant-appellee/cross-
appellant